           Case 1:94-cr-00741-JB Document 104 Filed 07/26/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                                    No. 94-CR-741 JB


LAVONNE JOE,

                        Defendant.

                       UNOPPOSED MOTION TO CONTINUE
                HEARING ON REVOCATION OF SUPERVISED RELEASE

        The Defendant Lavonne Joe (Mr. Joe), through undersigned counsel, respectfully moves

the Court to continue the final revocation hearing set for August 4, 2021 for sixty (60) days. In

support of this motion, Mr. Joe states as follows:

     1. The above-captioned case is set for a final supervised release revocation hearing on

August 4, 2021.

     2. The allegation that is the subject of the pending revocation hearing is the claim that Mr.

Joe broke a window at his ex-girlfriend’s apartment. The ex-girlfriend was not present at the

apartment at the time of the alleged offense. In addition to the pending revocation allegation, Mr.

Joe was charged with the misdemeanor crime of Criminal Damage to Property (under $1,000).

Mr. Joe has pled not guilty, and the misdemeanor criminal case is currently pending in Bernalillo

County Metropolitan Court. In prior discussions with defense counsel representing Mr. Joe in the

Metropolitan Court case, a Pretrial Conference is schedule in his case on August 10, 2021, at

which time Mr. Joe’s attorney will seek a definite jury trial setting in the case.
           Case 1:94-cr-00741-JB Document 104 Filed 07/26/21 Page 2 of 3




   3. Undersigned counsel seeks the opportunity to attend the Metropolitan Court jury trial, as

the subject of the Metropolitan Court case is identical to the allegation that is the subject of the

supervised release violation.

   4. Upon hearing the sworn testimony of all witnesses in the Metropolitan Court case, both

the government and undersigned counsel will be in a far better position to analyze the respective

strengths and weaknesses of this case and thereafter negotiate an informed resolution of this

case.

   5. Mr. Joe is not in custody. He has a stable residence, is gainfully employed, and has been

compliant with his conditions of release.

   6.     AUSA David Cowan and U.S. Probation Officer Angie Escobedo do not oppose this

motion.

        WHEREFORE, the Defendant Lavonne Joe respectfully requests that this Court continue

the August 4, 2021 revocation hearing scheduled in the above-captioned case for a minimum of

sixty (60) days, and for such other and further relief that this Court deems just and proper.



                                               Respectfully Submitted:


                                               By: /s/ Joe M. Romero, Jr.
                                               Joe M. Romero, Jr.
                                               ROMERO & WINDER, PC
                                               Attorney for Defendant
                                               P.O. Box 22543
                                               Albuquerque, NM 87125-5543
                                               Phone: (505) 843-9776
                                               Fax: (505) 212-0273
                                               joe@romeroandwinder.com




                                                  2
         Case 1:94-cr-00741-JB Document 104 Filed 07/26/21 Page 3 of 3




                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on the 26th day of July 2021, I filed the foregoing
electronically through the CM/ECF system, and served the same to opposing counsel, AUSA
David Cowan.
By:    /s/ Joe M. Romero, Jr.
       Joe M. Romero, Jr.




                                            3
